DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 5 is currently pending and being examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Martz et al. 4028884 in view of Martens et al. 4589255.
Regarding Claim 5: Martz discloses a method of starting up a combined cycle plant (Col 37 Lines 20-24), the combined cycle plant comprising:
a gas turbine (12) having a compressor, a combustor, and a turbine (Col 14 Lines 20- Col 15 Line 35);
a supplementary firing burner (16) configured to raise a temperature of an exhaust gas of the gas turbine (16 can burn fuel to raise the temperature of the gas turbine exhaust);
a heat recovery steam generator (18) configured to generate a steam using an exhaust heat of the exhaust gas of the gas turbine (18 generates steam from the heat of the gas turbine exhaust); and

the method comprising:
after a target output of the combined cycle plant (power output) is reached by increasing the output of the combustor and the output of the supplementary firing burner (Martz teaches adjusting one or both of an output of the combustor (the gas turbine) and/or the supplementary firing burner to control the power output of the combined cycle; Col 3 Lines 14-23), 
increasing the output of the combustor upon an increasing variation in the target output of the combined cycle plant (demand for more power) and upon the output of the combustor not reaching a maximum (Martz teaches adjusting one or both of an output of the combustor (the gas turbine) and/or the supplementary firing burner to control the power output of the combined cycle; Col 3 Lines 14-23); 
increasing the output of the supplementary firing burner upon the increasing variation in the target output of the combined cycle plant and upon the output of the combustor reaching the maximum (Martz teaches adjusting one or both of an output of the combustor (the gas turbine) and/or the supplementary firing burner to control the power output of the combined cycle; Col 3 Lines 14-23); and 
making the output of the combustor constant and decreasing the output of the supplementary firing burner upon a decreasing variation in the target output of the combined cycle plant (power level of the plant) after the target output of the combined cycle plant is reached by increasing the output of the combustor and the output of the 
Martz does not disclose the method steps of:
starting up the gas turbine and the steam turbine;
increasing an output of the combustor while the supplementary firing burner is not started up until after completion of a warming up of the steam turbine from a startup of the steam turbine;
starting up the supplementary firing burner when the warming up of the steam turbine is completed; and
 	increasing the output of the combustor and an output of the supplementary firing burner after starting up the supplementary firing burner.
Martz teaches that the quantity and temperature of steam from a HRSG (heat recovery steam generator) is controlled by the output of the combustor and the output of the supplementary firing burner and that the output of the combustor and the output of the supplementary firing burner can be automatically or manually controlled (Martz Col 3 Lines 14-23 and Col 37 Line 51- Col 38 Line 33).
Martens teaches that stress in the steam turbine can occur with large thermal differences between steam and the steam turbine (Martens Col 1 Lines 5-41). Martens further teaches minimizing stresses on the turbine by controlling the temperature of the steam (Col 2, lines 58-62) and that the steam temperature can be regulated by a choice of one skilled in the art between a fuel valve to the combustor, a fuel valve to the supplementary firing burner, or an attemperator separately or concurrently (Martens Col 4 Lines 32-35). Martens also teaches bringing the temperature of the steam up, 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to startup the gas turbine and the steam turbine with an increase in an output of the combustor while the supplementary firing burner is not started up (it was known that a supplementary firing burner could be off and not produce heat, Martz Col 62 Lines 22-45) until after completion of a warming up of the steam turbine from a startup of the steam turbine; and increasing the output of the combustor and an output of the supplementary firing burner by starting up the supplementary firing burner when the warming up of the steam turbine is completed in order to control the quantity and temperature of steam to the steam turbine (Martz Col 3 Lines 14-23 and Martens Col 4 Lines 32-35) and to avoid thermal stress in the steam turbine (Martens Col 1 Lines 5-41); and to further increase the output of the combustor and an output of the supplementary firing burner to achieve a desired operating condition (Martens Col 4 Lines 32-35).

Response to Arguments
Applicant's arguments filed 11/26/2021 have been fully considered but they are not persuasive. The amendment does overcome the 112(b) rejections of the Non-Final Rejection. However, regarding the 103 rejections, the prior art of record does still read .  
Applicant argues on page 6 of Remarks that Martens generally teaches it is an object of the ATC to assist in matching steam temperature and rotor temperature in Col 4 Lines 53-55. However, Martens further generally teaches the ATC does this to satisfy the demand such as when the turbine is loaded (Col 4 lines 53-60), which is an operating condition. Martens also generally teaches a combined-cycle steam turbine power plant (Col 3 Lines 34-38), which is for generating power. 
Applicant also argues that Martens further teaches “controlling temperature in a combined cycle system, but fails to teach switching between a first operation mode and a second operation mode in response to a change in a target output and also fails to teach control upon a decreasing variation in the target output of the combined cycle plant.” However, claim 5 does not claim “switching between a first operation mode and a second operation mode” and does not claim “control upon a decreasing variation in the target output of the combined cycle plant.”
Martens does teach limitations of claim 5 regarding the method steps related to starting and Martens teaches monitoring the temperature of the steam turbine rotor and of the temperature of the steam in order to match their temperatures in order to avoid stresses in the rotor (Col 1 Lines 10-19). Martens also teaches control by control lines FL1 (for control of a combustion turbine), FL2 (for control of an after-burner, i.e. a supplementary firing burner), ATL (for control of an attemperator) separately or concurrently is up to the man skilled in the art. Operation of the combined cycle steam 
While Applicant argues that Martz generally discloses in Col 3, Lines 14-23 “the quantity and the temperature of the steam delivered by the steam generator to the steam turbine are determined by the exhaust flow from the gas turbine and the amount of afterburner firing,” one of ordinary skill in the art understands Martz is also therefore disclosing adjusting one or both of the combustor of the gas turbine and/or the supplementary firing burner to control power output since adjustments of the exhaust flow of the gas turbine combustor and the amount of afterburner firing both affect the steam flow and steam temperature, and all three of these affect power output of the combined cycle power plant. This is supported by Martz also generally disclosing the combined cycle electric power plant includes the gas turbine, the steam turbine, means for generating electric power under the driving power of the turbines, steam generating means (i.e. HRSG) for receiving the exhaust gases of the gas turbine and for using heat therein for converting a transfer fluid such as water into steam to be supplied to the steam turbine, and the afterburner supplementally heating the exhaust gases from the gas turbine to be directed to the steam generating means (Col 5 Lines 32-40) and the afterburner fuel valve is opened and closed to provide the supplemental heat to the transfer fluid to convert it to steam to meet the load placed on the steam turbine (Col 5 lines 53-56).
Therefore, Martz in view of Martens does teach the claimed invention of claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359. The examiner can normally be reached M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        




/A.J.H./Examiner, Art Unit 3741